Citation Nr: 1534343	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-04 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-concussive headaches (headaches) prior to September 1, 2012.

2.  Entitlement to an initial rating in excess of 30 percent for headaches for the period beginning September 1, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran served on active service from August 1965 to February 1966. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island, which granted service connection for post-concussive headaches, vertigo, and motion sickness, and assigned noncompensable ratings.  The Veteran appealed the initial ratings assigned. 

In a January 2015 decision, the Board denied entitlement to an initial rating in excess of 30 percent for headaches, granted an initial 10 percent rating for vertigo, denied a compensable rating for motion sickness, and remanded the Veteran's claim for a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a June 2015 Order, the Court vacated the January 2015 Board decision as it pertained to the Veteran's claim for a rating in excess of 30 percent for headaches, and remanded the matter back to the Board.  The other claims decided in the Board's January 2015 decision were not disturbed.  

The Veteran testified before a Decision Review Officer (DRO) in August 2012; a transcript of that proceeding has been associated with the claims file.

The January 2015 Board decision remanded the Veteran's TDIU claim.  While that issue has not been recertified to the Board, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), a request for TDIU is not a separate claim for benefits, but is part of a claim for increased compensation.  Accordingly, as the Veteran's TDIU claim is part and parcel of the increased rating claim, the Board will address the additional development warranted with regard to the TDIU claim.  

The issues of entitlement to an initial rating in excess of 30 percent for service-connected headaches, prior September 1, 2012 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

Beginning September 1, 2012, the Veteran's service-connected headaches, which are accompanied by photophobia, phonophobia, changes in vision, blurry vision, nausea, and difficulty concentrating, were manifested by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no greater, for migraine headaches, have been met, beginning September 1, 2012.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 
The appeal for a higher initial disability rating arises from a disagreement with the initial evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA has satisfied its duty to assist the Veteran in substantiating his claim pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2014).  The Veteran's VA and private treatment records are associated with the claims file.  While the Board acknowledges that it is remanding the issue of entitlement to an initial rating in excess of 30 percent for headaches for the period prior to September 1, 2012 and entitlement to a TDIU, inter alia, to obtain outstanding private treatment records, as the Board is granting the maximum allowable benefit for service-connected headaches for the period beginning September 1, 2012, the absence of those records is not prejudicial to the Veteran with regard to the issue decided herein.  

In pertinet part, VA provided the Veteran with medical examinations in September 2012 and February 2015.  The VA examination reports reflect that the examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, and provided sufficient detail to apply the rating criteria.  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal criteria 

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran, or obtained on his behalf, be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  

Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.
In pertinent part, under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014), a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" nor has the Court.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

Analysis

The Veteran's service-connected headaches are currently evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014). 

The Board finds that for the period beginning September 1, 2012, the Veteran's disability picture most nearly approximates the criteria contemplated by a 50 percent rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  

At his September 2012 VA examination, the Veteran reported that his headaches had worsened in frequency and were now almost constant.  He noted that he took Tramadol daily and had tried Tylenol, but these medications did not significantly alleviate his pain.  With regard to the symptoms and severity of the Veteran's headaches, the examiner noted that the Veteran had constant head pain on both sides of his head, and that his headaches were accompanied by nausea, sensitivity to light, sensitivity to sound, changes in vision, such as scotoma, flashings of light, tunnel vision, blurry vision, and difficulty concentrating.  The examiner opined that the Veteran had prostrating attacks of non-migraine headache pain, more than once per month, but his attacks were not prolonged.  The examiner noted that the Veteran was no longer working, but that when he was, he was consistently unable to drive or talk to customers due to his frequent headaches.  Specifically, the Veteran often had to pull over to the side of the road or rest in his office due to severe pain.  The examiner further noted that currently the Veteran had to frequently rest at home because of his pain.  

A March 2012 treatment record noted that the Veteran experienced headaches every other day and that he treated them with Tylenol.  An October 2012 VA treatment record noted that the Veteran took Tramadol on a daily basis for headache pain.  VA treatment records dated March 2012 through August 2014 noted that the Veteran had chronic headaches, with good control on daily Tramadol and Tylenol.  

In a December 2012 statement, the Veteran's former coworker, T. P., stated that he had known the Veteran for over 30 years and during that time he had witnessed the Veteran's chronic headaches and observed them interfere with the Veteran's senses.  T. P. also noted that he had witnessed the Veteran's headaches and associated problems hamper the Veteran's work and private life. 

At his February 2015 VA examination, the Veteran reported that he had headaches several times a week, which ranged in severity from a 3/10 to an 8/10.  The Veteran reported that at least three times a week, he had to lay down for one to several hours due to pain and discomfort.  He noted that closing his eyes helped because his blurry vision was so bothersome.  He noted that when his pain was mild he took Tylenol, but when it was more severe he was unable to drive, needed to take Tramadol, and had to lie down.  The Veteran stated that during his headaches he experienced blurry vision and difficulty focusing and concentrating, both visually and mentally.  He noted that tasks took longer than they should because of his impaired concentration.  He stated that when he used to work, it took approximately three times longer to place an order when he had a headache.  He noted that his inability to drive had also interfered with his prior employment, and that he had been reprimanded for taking too long to complete driving trips because he had to pull over and rest.  He noted the although he had a computer at home and enjoyed reading, during his headaches he could not do either because of his blurry vision and impaired concentration. 

With regard to economic inadaptability, the examiner stated that the Veteran's headaches occurred more than 50 percent of the week, and that they interfered with his work performance and productivity.  The examiner opined that the Veteran could not be expected to maintain gainful employment since he was unable to do his job adequately.  In support, the examiner noted that tasks took the Veteran longer than expected and that he often had to rest, things that would be unacceptable to any employer.  The examiner also noted that the Veteran's Tramadol medication caused fatigue and prevented him from driving.  The examiner opined that due to his headaches, the Veteran would be unable to perform work that required driving, data entry via computer, paperwork, concentration, prolonged reading, manual labor, or work around diesel machinery and fumes.  

A June 2015 VA treatment record noted that the Veteran's chronic headaches were stable and that he had moderate control of his symptoms with daily Tramadol and Tylenol.  

The Veteran is competent to report his symptomology, including the frequency, severity, and duration of his headaches.  The Board finds his statements to be credible and consistent with the medical evidence of record.  The September 2012 and February 2015 VA examination reports characterized the Veteran's migraines as prostrating.  The Veteran has consistently reported severe pain, sensory disturbances, fatigue, and needing to lie down.  In terms of frequency, the evidence indicates that the Veteran's headaches occur almost constantly, that they are prostrating at least three times per week, and that his prostrating attacks last for several hours.  Accordingly, the Board finds that the criteria for a 50 percent rating, which is the maximum schedular rating provided for headaches, are met.  

Extraschedular Consideration

 The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his headaches.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116 .  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014). 

Here, the applicable rating criteria describe the Veteran's disabilities and symptomatology. The Veteran has not submitted evidence indicating that his disabilities or the difficulties flowing from his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b) (2014). The Veteran reported pain, prostrating attaches, and economic inadaptability regarding his headaches, which are the symptoms indicated in the rating criteria.  As the rating criteria reasonably describe the Veteran's disabilities and symptomatology, it is not necessary to consider whether his disabilities cause marked interference with employment or periodic hospitalizations. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered whether a staged rating is warranted.  As will be discussed below, in light of outstanding evidence, the issue of entitlement to a rating in excess of 30 percent, for the period prior to September 1, 2012, is remanded.  
ORDER

For the period beginning September 1, 2012, an initial compensable rating of 50 percent, but no greater, for headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board concludes that a remand is necessary prior to adjudicating the remaining claims.  

Initially, the Board notes that there are outstanding private treatment records.  Specifically, record indicates that the Veteran received private treatment from Dr. Flood, Dr. Thatcher, Dr. Dilon, Dr. Bently, and Nashoba Family Practice.  Treatment records from these providers have not been associated with the record.  Additionally, a June 2015 VA treatment record indicated that the Veteran had a full physical with Dr. Flood the previous week.  Those treatment records have not been obtained.  While the treatment records from Dr. Dilon and Dr. Bently pertain to cardiac and orthopedic issues and are not obviously relevant, as the Board must remand the claim to obtain outstanding primary care treatment records from Drs. Flood and Thatcher, reasonable efforts should be made to obtain all identified private treatment records.  

Additionally, the Board notes that the February 2015 VA examiner indicated that the Veteran may be unable to gain and maintain substantially gainful employment due to his service-connected disabilities.  Even considering the decision above, the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16 (2014).  Accordingly, on remand this matter should be referred to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b) (2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from June 2015 to present.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records, to include the records from Dr. Flood, Dr. Thatcher, Dr. Dilon, Dr. Bently, and Nashoba Family Practice.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If private records are identified, but not obtained, the RO must inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate the functional impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation. 

The specialist is requested to address the impact of the Veteran's service-connected disabilities (including post concussive headaches, vertigo, and motion sickness) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.

4.  Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) (2014) is still not met, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.

5.  Readjudicate the issues on appeal.  If any benefit sought is not granted, issue a SSOC, and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


